Citation Nr: 0843215	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  05-10 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to eligibility for Dependency and Indemnity 
Compensation under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1942 to 
December 1945; from October 1946 to January 1953; and from 
January 1953 to January 1964.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision (RO) 
from the Cleveland, Ohio RO, which denied the appellant's 
claims of entitlement to service connection for the cause of 
the veteran's death and entitlement to Dependency and 
Indemnity Compensation ("DIC") under 38 U.S.C.A. § 1318.


FINDINGS OF FACT

1.  The veteran died in June 2003.  The death certificate 
shows that the immediate causes of his death were end stage 
heart failure, hypertrophic cardiomyopathy, and hypertension.  
The secondary causes were arteriosclerotic coronary artery 
disease, diabetes mellitus and chronic atrial fibrillation. 

2.  At the time of his death, the veteran was service 
connected for osteoarthritis, right elbow; osteoarthritis, 
right knee; osteoarthritis, left knee; osteoarthritis, 
cervical spine; osteoarthritis, lumbar spine; defective 
hearing; dermatophytosis, hand, feet and neck; pes planus; 
and residuals of chip fracture, right elbow.

3.  The competent medical evidence of record does not 
demonstrate that a disability of service origin or a service-
connected disability caused or contributed to the veteran's 
death.

4.  The veteran was not in receipt of, or entitled to receive 
compensation based on total disability for a period of 10 
years or more immediately preceding his death, there were no 
service-connected disabilities that were continuously rated 
totally disabling for a period of at least five years from 
the date of discharge, and he was not a former prisoner of 
war.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not related to an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.312 (2008).

2.  The requirements for entitlement to DIC under 38 U.S.C. 
Chapter 13 have not been met.  38 U.S.C.A. § 1318 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.22 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Element (4), the requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim, was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated March 
2004.  The RO informed the appellant of the types of evidence 
needed in order to substantiate her claim for service 
connection; the division of responsibility between the 
appellant and VA for obtaining the required evidence; and the 
RO requested that the appellant provide any information or 
evidence in her possession that pertained to such claim.  38 
U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).

In addition, during the pendency of this appeal, the Court 
issued a decision stating that, in general, 38 U.S.C.A. § 
5103(a) notice for a DIC case must include: (1) a statement 
of the conditions, if any, for which a veteran was service-
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  The Court also held that a DIC claim imposes upon VA 
no obligation to inform a DIC claimant, who submits a non-
detailed application, of the specific reasons why any claim 
made during the deceased veteran's lifetime was not granted.  
Id.

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent re-adjudication of 
the claim, as in a Statement of the Case ("SOC") or 
Supplemental Statement of the Case ("SSOC"). Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

Here, the RO notified the appellant, in the March 2004 
letter, of the evidence and information necessary to 
substantiate a DIC claim based on a previously service-
connected condition, specifically indicating that to support 
a claim for DIC benefits, the evidence must show that the 
veteran died while on active duty, or that the veteran died 
from a service-connected injury or disease.  The Board 
acknowledges, however, that the March 2004 letter did not 
specifically advise the appellant of the conditions the 
veteran was service-connected for at the time of his death, 
or the evidence required to substantiate a DIC claim based on 
a condition not yet service connected.

In this case, however, the Board finds that any notice errors 
did not affect the essential fairness of the adjudication.  
The February 2005 SOC notified the veteran of the applicable 
regulations, to include 38 C.F.R. § 3.312, which specifically 
address cause of death, to include principal and contributory 
causes of death.  A review of the record shows that the 
appellant had actual knowledge of how to substantiate her 
claim, as she submitted several statements and a medical 
opinion suggesting a relationship between his military 
service and the cause of his death.  (See "Notice of 
Disagreement," October 2004; VA Form 9, March 2005; letter 
from Dr. Williams, January 2004.)  In this regard, the Board 
notes that the appellant has not argued that an already 
service-connected disability caused or contributed to his 
death.  Rather, the appellant has argued that stress 
experienced during military service caused or contributed to 
the development of the heart disease that contributed to his 
death.  As she has shown actual knowledge of how to 
substantiate a claim on that basis, any error with regard to 
proper notice is non-prejudicial, and a remand of the 
appellant's case for issuance of a new VCAA letter is not 
necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 
 
The evidence of record also demonstrates that the appellant 
has had ample opportunity to meaningfully participate in the 
adjudication of her claims.  Thus, the Board finds any errors 
or deficiencies regarding notice to be harmless.

        b.) Duty to Assist

Under the VCAA, VA also has a duty to assist the appellant in 
the development of a claim.  This includes assisting the 
appellant in procuring service treatment records, relevant 
post-service treatment records, and providing a VA 
examination when necessary.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008).

The Board concludes that VA's duty to assist has been 
satisfied.  The veteran's service medical records and 
relevant private medical records are in the file.  All 
records identified by the appellant as relating to her claims 
have been obtained, and the appellant has not referenced any 
outstanding, available records that she wanted VA to obtain 
or that she felt were relevant to the claim that have not 
already been obtained and added to the claims folder.  The 
Board thus finds that the record contains sufficient evidence 
to make a decision on the claims. 
VA's duty to assist also includes a duty to provide the 
veteran with a proper medical examination or opinion when 
warranted.  In this respect, the Board notes that in the case 
of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations that would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

The Board concludes that an opinion is not needed in this 
case because the only evidence indicating that the veteran's 
cause of death is related to an in-service event are the 
appellant's lay statements, and an inadequate medical opinion 
letter from Dr. Michael Williams (discussed in greater detail 
below).  Such evidence is insufficient to trigger VA's duty 
to provide an examination or opinion.  As will be discussed 
below, the appellant contends that the veteran's death was 
the result of severe stress that he experienced in service.  
While the appellant is competent as a lay person to describe 
symptoms that she observes, such as joint pain with movement, 
she is not competent to provide an opinion linking the 
veteran's cardiac conditions that contributed to his death to 
stress experienced during active duty service decades before.  
As such matters are outside of her range of knowledge as a 
lay person, her testimony cannot serve as competent evidence 
suggesting an association between the veteran's death and his 
military service.

As noted, the Board is aware that the appellant submitted a 
letter from a private physician who treated the veteran prior 
to his death, linking his death to his military service.  
However, while the physician acknowledges that the 
appellant's allegations as to the cause of the veteran's 
death "may well have been related" to his military service, 
the opinion is also by its terms very speculative.  (See 
Auburn Cardiovascular letter, January 2004, infra.)  The 
Board notes that a possible service connection, or one based 
on "speculation," is too tenuous a basis on which to grant 
service connection.  The reasonable doubt doctrine requires 
that there be a "substantial" doubt and "one within the 
range of probability as distinguished from pure speculation 
or remote possibility."  38 C.F.R. § 3.102.  For this 
reason, the Board finds that his letter does not amount to 
competent medical evidence showing a relationship between his 
cause of death and military service. Consequently, the Board 
finds that VA need not obtain an examination or opinion in 
this case.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The Board has thoroughly reviewed all of the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In this case, the appellant is claiming entitlement to 
service connection for the cause of the veteran's death, 
which she contends was caused by the stress he experienced 
during service, which in turn caused or aggravated his 
various cardiac diseases.  

In order to establish service connection for the cause of the 
veteran's death, it must be shown that a service-connected 
disability caused the death, or substantially or materially 
contributed to it.  A service-connected disability is one 
which was incurred in or aggravated by active service, one 
which may be presumed to have been incurred during such 
service, or one which was proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2008).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2008).

The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death, or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2008).

The service-connected disability will be considered a 
contributory cause of death if it is shown that it 
contributed substantially or materially to death, combined to 
cause death, or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c) (2008).  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id. 

Medical evidence is required to establish a causal connection 
between service, or a disability of service origin, and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).

The debilitating effects of a service-connected disability 
must have made the veteran materially less capable of 
resisting the fatal disease, or have had a material influence 
in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

1.  Entitlement to service connection for the cause of the 
veteran's death.

The veteran's death certificate shows that he died on June 
[redacted], 2003 of end stage heart failure, hypertrophic 
cardiomyopathy and hypertension.  Other contributory causes 
were arteriosclerotic coronary artery disease ("ASCAD"), 
diabetes mellitus and chronic atrial fibrillation.  The 
appellant contends that the veteran's death was a result of 
severe stress he experienced in service, which continued 
unabated after service, and put stress on his heart, thus 
resulting in his many heart disorders.  (See VA Form 9, March 
2005.)
  
A review of the veteran's service treatment records reveals 
that he never complained of, sought treatment for, or was 
diagnosed with any of the conditions that caused or 
contributed to his death during active duty.  A September 
1949 separation and reenlistment medical examination report 
indicates that his sitting pulse was normal at 120 over 80, 
and recumbent pulse was also normal at 102 over 82.  The 
examiner indicated that his heart and vascular system were 
normal.  Laboratory tests showed that his urine was negative 
for albumin and sugar.  A January 1953 reenlistment 
examination report indicated a normal heart and vascular 
system; on the companion medical history report, the veteran 
indicated that he had never had shortness of breath, pain or 
pressure in the chest, palpitation or pounding heart, high or 
low blood pressure, or sugar or albumin in the urine.  His 
blood pressure was normal at 134 over 80.  His July 1959 
reenlistment examination also revealed a normal heart and 
vascular system, with normal blood pressure at 110 over 76.  
On the companion medical history report, he indicated having 
no shortness of breath, pain or pressure in the chest, 
palpitation or pounding heart, high or low blood pressure, or 
sugar or albumin in the urine.  An April 1963 reenlistment 
examination revealed normal findings, and his blood pressure 
was normal at 130 over 78.  On the medical history report, he 
noted having no shortness of breath, palpitation or pounding 
heart, high or low blood pressure, or sugar or albumin in his 
urine.  And although he indicated that he had experienced 
pain or pressure in the chest, he noted that he had not 
consulted with, or been treated by clinics, physicians or 
other practitioners in the previous 5 years.  An April 1963 
electrocardiograph report revealed no abnormal findings.  

Following the veteran's final separation from service in 
January 1964, there is no evidence showing that he had any 
chronic heart, or vascular problems, or diabetes mellitus.  
An electrocardiograph taken in December 1985 revealed normal 
sinus rhythm with occasional premature supraventricular 
complex, otherwise normal.  A June 1986 progress note showed 
a diagnosis of hypertension.  A November 1986 
electrocardiograph revealed a nonspecific abnormality.  A 
concomitant chest x-ray indicated that the veteran's heart 
appeared enlarged, however the radiologist ordered a repeat 
x-ray due to possible problems with the film.  

There are no further heart, vascular or diabetes mellitus 
treatment records until December 1990, when the veteran 
received urgent medical care for complaints of chills, fever, 
and diaphoreses (increased perspiration) for three days.  
(See 31st Street Medical Group record, December 1990.)  
During the assessment, he stated that he had not experienced 
shortness of breath, chest pain, or palpitations.  It was 
noted that he had a prior history of congestive heart 
failure.  An electrocardiogram revealed normal temperature 
and blood pressure.  The assessment/diagnosis was 
diaphoreses, rule out myocardial infarction.  (Because this 
record is torn, complete diagnostic findings are unknown.)  
The veteran's condition was noted to have improved, and he 
was released with a treatment note indicating that he was 
going to consult with a cardiologist.  A second December 
electrocardiogram revealed findings of atrial fibrillation; 
the provider indicated some question concerning drug therapy 
and chest pain.

In February 1995, the appellant submitted a letter from Dr. 
Willbon B. Bates, a family practitioner who had treated the 
veteran.  He wrote that the veteran had a history of chronic 
atrial fibrillation, cardiomyopathy, insulin-dependent 
diabetes mellitus, severe peripheral ischemic vascular 
disease, aortic stenosis, pulmonary hypertension, severe 
occlusive disease in the right lower extremity, and 
claudication (low leg pain and/or cramping due to inadequate 
blood flow) secondary to peripheral vascular disease.  (See 
Smith's Station Medical Clinic record, February 1995.)  He 
also noted that the veteran had undergone left heart 
catheterization and three-vessel coronary artery bypass 
grafting in January 1995.  Id.  Dr. Bates wrote that due to 
the veteran's arterial vascular disease and atherosclerotic 
heart disease with cardiomyopathy, he would probably qualify 
for a 100 percent disability rating from VA.  Dr. Bates did 
not, however, provide an opinion as to the etiology of the 
veteran's cardiac disorders.

In March 1996, Dr. Bates wrote a second letter to VA in which 
he stated that the veteran had ischemic cardiomyopathy, 
congestive heart failure with pulmonary edema, chronic atrial 
fibrillation with rapid ventricular response, for which he 
was anti-coagulated, and supraventricular tachycardia.  He 
also discussed the veteran's disabling arthritic conditions.  
Again, Dr. Bates did not comment on the etiology of these 
conditions.

Following the September 2003 RO decision, which denied the 
appellant's claim of service connection for the cause of the 
veteran's death, the appellant submitted a January 2004 
letter from Dr. Michael B. Williams to VA.  Dr. Williams 
wrote that the veteran had been his patient, and that he had 
cardiovascular disease from 1998 until his death in 2003.  
Specifically, he noted that the veteran had significant 
aortic stenosis, coronary artery disease, diabetes mellitus, 
congestive heart failure and severe ischemic cardiomyopathy, 
and had undergone coronary artery bypass grafting in 1994.  
He then noted that the veteran had spent time in the 
military, in which he felt that he had been "subjected to 
significant stress that is known to both cause and exacerbate 
underlying heart disease."  (See Auburn Cardiovascular 
letter, January 2004.)  Dr. Williams concluded with the 
opinion "I believe part of his symptoms may well have been 
related to his time spent in military service for his 
country."  Id.  

After a complete review of the claims file, the Board 
concludes that the evidence of record does not support the 
appellant's contention that the veteran's death was a result 
of his military service.  In this regard, the Board notes 
that the veteran's service treatment records are void of any 
complaints of, treatment for, or diagnosis of any heart or 
vascular disorders, or diabetes mellitus.  His April 1963 
electrocardiogram revealed normal findings.  Following 
service, the first evidence of record that he complained of, 
was treated for, or was diagnosed with any such conditions 
was in December 1985, nearly 22 years after active service, 
at which time an electrocardiogram indicated a normal sinus 
rhythm with occasional premature supraventricular complex, 
but otherwise normal findings.  The first time he was found 
to have any noted cardiac abnormalities was in November 1986, 
when an electrocardiogram indicated a nonspecific abnormality 
and a possible enlarged heart.  Earlier that year, he had 
also been diagnosed with hypertension.  The next finding of 
cardiac disease was four years later, in December 1990, when 
he was diagnosed with atrial fibrillation.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The amount of time that passed 
between service, and the first treatment or documented 
complaint of cardiovascular disease is evidence that weighs 
against the appellant's claim.

Additionally, the Board has taken into account the 1995 and 
1996 letters from Dr. Bates, who wrote that he had been 
diagnosed with many cardiovascular disorders, including 
chronic atrial fibrillation, cardiomyopathy, severe 
peripheral ischemic vascular disease, aortic stenosis and 
pulmonary hypertension, as well as insulin-dependent diabetes 
mellitus.  However, although Dr. Bates noted that the veteran 
had been diagnosed with these disorders, he did not provide 
an opinion regarding etiology, and significantly, he did not 
find that any of the veteran's conditions were related to his  
prior military service.  

The Board has also considered the appellants contention that 
the veteran suffered from years of chronic stress as a result 
of his military service, which in turn led to the heart 
abnormalities responsible for his death.  Certainly, the 
appellant can be considered competent as a lay person to 
report observing the veteran experiencing stress during and 
after service.  However, even where an appellant asserts 
continuity of symptomatology since service, medical evidence 
is required to establish a "nexus between the continuous 
symptomatology and the current claimed condition ...."  See 
McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on 
other grounds sub nom. McManaway v. Principi, 14 Vet. App. 
275 (2001); Voerth v. West, 13 Vet. App. 117 (1999).  In this 
case, the appellant has submitted a letter from Dr. Williams, 
the veteran's cardiologist, who opined that part of the 
veteran's symptoms "may well have been" caused by the 
substantial stress he sustained in service, which he in turn 
claimed "is known to cause and exacerbate underlying heart 
disease."  (See Auburn Cardiovascular letter, January 2004.)

Whether a physician provides a basis for his or her medical 
opinion goes to the weight or credibility of the evidence in 
the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims folder and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).

In this case, Dr. Williams stated that the veteran's 
conditions "may well have been" caused by his military 
service.  However, his opinion is clearly very speculative in 
nature, and, as noted, a relationship based on 
"speculation," is too tenuous a basis on which to grant 
service connection.  The reasonable doubt doctrine requires 
that there be a "substantial" doubt and "one within the 
range of probability as distinguished from pure speculation 
or remote possibility."  38 C.F.R. § 3.102.

Additionally, Dr. Williams failed to provide any basis or 
rationale for his opinion, other than stating that stress 
"is known" to cause or exacerbate underlying heart disease.  
Moreover, the Board notes that, although Dr. Williams said 
that he had treated the veteran, there is no indication that 
he reviewed the veteran's VA claims folder, including his 
service treatment records, which show that the veteran had no 
heart, vascular or hypertension disorders during active 
service, or his post-service treatment records.  In fact, it 
is very unclear to what extent Dr. Williams was familiar with 
the veteran's overall medical condition in service, or in the 
years immediately following service.

The Board is sympathetic to the appellant in that it is clear 
that she sincerely believes that her husband's death was a 
result of heart disease, which she in turn believes was 
caused by stress he incurred during service.  (See VA Form 9, 
March 2005.)  However, the competent medical evidence of 
record does not support this contention.  As a lay person who 
has not been shown to be capable of making medical 
conclusions, her statements concerning the cause of the 
veteran's death are not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

Thus, as the claims folder contains no competent medical 
evidence or opinion relating the veteran's death directly or 
indirectly to his active military service, the Board finds 
that service connection for the cause of the veteran's death 
is not warranted.  The "benefit-of-the-doubt" rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application, 
as there is not an approximate balance of evidence.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).

2.  Entitlement to eligibility for DIC.
   
Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death were service-connected, even though the 
veteran died of non-service-connected causes, if the 
veteran's death was not the result of his or her own willful 
misconduct, and at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for a 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty, 
and for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
who died after September 30, 1999.  38 U.S.C.A. § 1318; 38 
C.F.R. § 3.22.

The veteran was separated from active military service in 
January 1964.  At the time of his death, service connection 
was in effect for osteoarthritis, right elbow, evaluated at 
50 percent from February 23, 1995; osteoarthritis, right 
knee, evaluated at 20 percent from February 23, 1995; 
osteoarthritis, left knee, evaluated at 20 percent from 
February 23, 1995; osteoarthritis, cervical spine, evaluated 
at 10 percent from February 23, 1995; osteoarthritis, lumbar 
spine, evaluated at 10 percent from February 23, 1995; 
defective hearing, evaluated at 40 percent from October 18, 
1990; dermatophytosis, hand, feet and neck, evaluated at 10 
percent from February 1, 1964; pes planus, evaluated at zero 
percent from February 1, 1964; and residuals of chip 
fracture, right elbow, evaluated at zero percent from 
February 1, 1964.  Although the veteran did not meet the 
schedular criteria for a combined disability rating of 100 
percent, he was granted a total disability rating based on 
individual unemployability ("TDIU") based on service-
connected disabilities from February 23, 1995, in effect 
giving him a 100 percent disability rating from that date.  
However, because he was not rated as totally disabled for a 
continuous period of at least 10 years immediately preceding 
his death in June 2003, and there were no service-connected 
disabilities that were continuously rated as totally 
disabling for a period of at least five years from the date 
of discharge, and he was not a former prisoner of war 
("P.O.W."), there is no legal basis for entitlement to DIC 
under 38 U.S.C.A. § 1318.  

In so concluding, the Board in no way intends to minimize the 
veteran's sacrifices during his service to his country, or 
the appellant's sincerity in pursuing her claim. However, the 
Board is obligated to decide cases based on the evidence 
before it.  See Harvey v. Brown, 6 Vet. App. 416, 425 (1994) 
(holding that the Board is bound by the law and is without 
authority to grant benefits on an equitable basis).  As such, 
DIC is not warranted.

In reaching this decision, the Board has considered the 
"benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 
5107(b).  However, because the appellant does not meet the 
requirements for DIC under 38 U.S.C.A. § 1318, the doctrine 
is not for application.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


